66 F.3d 316
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Restoney ROBINSON, Plaintiff--Appellant,v.US POSTAL CLERK BMH;  Bruce Habermann, U.S. Postal Clerk;Dennis A. Wicker;  Officer Cook;  Captain Gregory;  BillyWeedie;  G.E. Avery;  J.P. Joyner;  Judge Boyles;  W. EarlBritt;  Howard L. Wooters;  Ollie Melts, Defendants--Appellees.
No. 95-6935.
United States Court of Appeals, Fourth Circuit.
Submitted:  Aug. 24, 1995.Decided:  Sept. 18, 1995.

Restoney Robinson, appellant pro se.  Clifford Carson Marshall, Jr., Office of the United States Attorney, Asheville, NC;  Glenn Laurence Smith, United States Postal Service, Washington, DC, for appellees.
Before WIDENER, HALL, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying his motion for reconsideration of a prior order that dismissed Appellant's 42 U.S.C. Sec. 1983 (1988) complaint for failure to comply with the terms of a pre-filing injunction in effect since 1988.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Robinson v. U.S. Postal Clerk BMH, No. MISC-95-29-H-5 (E.D.N.C. June 14, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED